DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination filed on 11/16/2021.
Claim(s) 23 is/are canceled.
Claim(s) 1, 5, 7-9, 12-13, 19-22 is/are amended.
Claim(s) 1-2, 5-9, 12-14, 17-22 is/are pending in this Office Action.
Response to Amendment
Examiner notes that Applicant has amended claim 5 in claim amendments filed 11/16/2021, however, the status identifier of claim 5 is “Previously presented”, which is not pursuant with 37 CFR 1.1212 which states that “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended,". However, the examiner is assuming this was an unintended error, and for the purpose of compact prosecution is considering the claim status of claim 5 to be “Currently Amended”. Applicant is reminded for subsequent replies to properly indicate status of claims pursuant with 37 CFR 1.1212. Failure to do so may result in notification via a Notice of Non-Compliant Amendment that the amendment is not accepted. See MPEP 714.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claim Interpretation





The examiner notes the claim terms regarding an “intersection” are interpreted as an intersection between projected paths of a vehicle and an object(s), especially in light of the Patent Trial and Appeal Board’s sub-note 7, pg. 4, of the Decision on Appeal mailed 10/26/2021.
Further:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for determining respective threat numbers” in claim(s) 9
“means for determining whether a host vehicle is in a turn-across path intersection” in claim(s) 9
“means for braking” in claims(s) 9
“means for determining that the host vehicle is leaving a current roadway” in claim(s) 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The specification is objected to under 37 CFR 1.75(d)(1) for not providing the needed support or antecedent basis for the claim terms of Applicant’s amendments, “determining an absence of a plurality of indicators each identifying an intersection other than the turn-across path intersection” (claims 1, 9, 13), “determine a presence of one of the plurality of indicators (claims 2, 5, 7-8, 19-21), and “determine a presence or the absence of a first indicator” (claims 22). Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Applicant’s specification states, para. 0066,  “The computer 105 can determine a plurality of indicators ξ, each indicator ξ being a Boolean value of either 0 or 1, based on the curvature Kh, the angular speed ω, the angular acceleration ω[dot], the heading angle ψt, and the t[dot]. As used herein, an "indicator" is a value that indicates, whether the host vehicle 101 is in an intersection that is not an OCTAP scenario…When at least one of the indicators ξ = 1, the computer 105 can reduce the threat number TNm for the m target 200 to 0, excluding the target 200 from further threat analysis and collision avoidance and mitigation.”. Thus, the specification appears to describe that when the indicators are at least 1, this indicates that the vehicle is not in an OCTAP scenario. However, the specification does not describe that an “absence of” the indicators identifies an intersection other than the OCTAP intersection or that a “presence of” one of the plurality of indicators based on vehicle function (“an angular speed” (claim 2), “a target heading” (claim 5), “a steering wheel angle” (claims 7, 19), “angular acceleration (claims 8, 20), “a curvature” (claims 21, 22) performs the claimed determinations of each claim. Further, the term “absence” and “presence” in of themselves are not found in the mathematical discussion of the indicators in the specification. 
Claim Rejections - 35 USC § 112	








Applicant's amendments filed 11/16/2021, hereafter referred to as Applicant's amendments, have created new rejections under 35 USC 112(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.










Claims 1-2, 5-9, 12-14, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding claims 1-2, 5, 7-9, 13, and 19-22, as noted, supra in specification objection above in this Office action, Applicant’s amendments, “determining an absence of a plurality of indicators each identifying an intersection other than the turn-across path intersection” (claims 1, 9, 13), “ determine a presence of one of the plurality of indicators (claims 2, 5, 7-8, 19-21), and “determine a presence or the absence of a first indicator” (claims 22) do not appear to have adequate support in the specification as filed. Applicant’s specification does not describe wherein the plurality of indicators are not present, i.e., an “absence of” or wherein one of the plurality of indicators are present. Instead, Applicant’s specification describes wherein the plurality of indicators are Boolean values, and wherein an indicator of at least 1 indicates an intersection that is not an OCTAP intersection. Applicant’s specification does not describe an absence presence of Boolean values, nor the terms “absence” or “presence” at all. Even using the dictionary definition of the term absence, (i.e., nonexistence or lack of), and presence, (i.e., state or fact of existing, occurring), the specification does not describe a nonexistence or lack, or existence or occurrence of the plurality of indicators or Boolean values. 
Further regarding claim 2, Applicant’s specification does not appear to describe the limitation, “the one indicator identifying the host vehicle and the target vehicle are operating along a curve in the roadway lane”. Instead, Applicant’s specification states, para. 0077, “The computer 105 can determine a fifth indicator ξ5 based on the angular speed ω, a distance traveled by the host vehicle S, and the forward speed u. The fifth indicator ξ5 indicates when the host vehicle 101 is moving in a curve (e.g., along a roadway lane 205 that curves)”, but does not appear to describe wherein the indicator identifies the target vehicle is operating along a curve. 
regarding claims 7 and 19, Applicant’s specification does not appear to describe the limitation, “determine/determining...one of the indicators based on a steering angle of the host vehicle and a host vehicle forward speed…the one indicator identifying the host vehicle and the target vehicle are operating along a curve in the roadway lane”. Instead, Applicant’s specification states, para. 0077, “The computer 105 can determine a fifth indicator ξ5 based on the angular speed ω, a distance traveled by the host vehicle S, and the forward speed u. The fifth indicator ξ5 indicates when the host vehicle 101 is moving in a curve (e.g., along a roadway lane 205 that curves)”, but does not appear to describe determining one of the indicators based on a steering angle and a forward speed, and wherein the indicator identifies the target vehicle is operating along a curve. 
Claims 6, 12, 14, 17-18, 20-21 are rejected due to their dependency on a rejected base claim.

Applicant's amendments to overcome the 35 USC 112(b) rejections of the final rejection mailed 3/16/2021, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Applicant's amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.














Claims 1-2, 5-9, 12-14, 17-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, 13, and 22, phrases including the limitations listed in the 35 USC 112(a) section above (“determining an absence of a plurality of indicators each identifying an intersection other than the turn-across path intersection” (claims 1, 9, 13), and “determine a presence or the absence of a first indicator” (claim 22)) is/are unclear, and one of ordinary skill in the art would be unable to ascertain the scope of the claim(s). It is unclear how an absence of the plurality of indicators or one indicator indicates the turn-across path intersection when read in light of the specification which states a Boolean value of at least 1 indicates the vehicle is “in an intersection that is not an OCTAP scenario” (para. 0066 of instant specification). How can the plurality of indicators or one indicator identify an intersection other than the turn-across path intersection if they are not present, i.e., absent?
Regarding claims 2, 5, 7-8, 19-21, phrases including the limitations listed in the 35 USC 112(a) section above (“determine a presence of one of the plurality of indicators (claims 2, 5, 7-8, 19-21)) is/are unclear, and one of ordinary skill in the art would be unable to ascertain the scope of the claim(s). It is unclear how a presence of one of the indicators affects each claimed identification (“the one indicator identifying…”, when read in light of the specification which states a Boolean value of at least 1 indicates the vehicle is “in an intersection that is not an OCTAP scenario” (para. 0066 of instant specification). Each claim states it is the “indicator” which makes each claimed identification, thus it is unclear how the determined “presence” affects the identifying, if at all. 
Regarding claim 9, Applicant’s amendment, “determining an absence of a plurality of each identifying an intersection…” does not make sense. For the purposes of examination, the examiner is assuming Applicant intended, “determining an absence of a plurality of indicators each identifying an intersection…”, instead. 
	Claims 6, 12, 14, 17-18 are rejected due to their dependency on a rejected base claim.
				
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim(s) 1, 5-6, 9, 12-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US 2016/0368492 A1), in view of Kobilarov et al. (US 10,133,275 B1), hereafter referred to as Kobilarov. 
Regarding claims 1 and 13, as far as they are definite, Al-Stouhi teaches a system (“environment 100”, Fig. 1) and related method (“method 600”, Fig. 6), said system comprising a computer (“vehicle control device 116”, Fig. 1) including a processor (“the VCDs 116, 118 includes a respective processor (not shown)”, para. 0027) and a memory (“storage unit 120”, Fig. 1), the memory storing instructions executable by the processor to perform said method:
determine respective threat numbers (“probability of collision”, see para. 0086 citation below) for each of a plurality of targets (“reference vehicles 104”, Fig. 1) 
(“At block 622, the method includes estimating a probability of collision between the reference vehicle(s) 104 and the target vehicle(s) 106. In an exemplary embodiment, the collision avoidance determinant module 152 can further evaluate the vehicle parameters of the reference vehicle(s) 104 and/or target vehicle(s) 106, the environmental parameters associated with the vicinity of the intersection, additional data provided by the vehicle sensors 128, 130, and/or additional data provided by the vehicle systems 132, 134 to estimate a probability of collision.”, para. 0086);
identify a turn-across path intersection (“intersection 702”, Fig. 7, “FIG. 7 is an illustrative example of estimating an overlap between the expected path of the reference vehicle(s) 104 and the expected path of the target vehicle(s) 106 approaching and/or traveling through the intersection according to an exemplary embodiment.”, para. 0078) between a host vehicle (“target vehicle 106”, Fig. 1) and at least one of the targets, in which a projected path of the host vehicle (“X0”, Fig. 7) turns across a projected path of the at least one of the targets (“y0”, Fig. 7) based on a plurality of indicators (“vehicle dynamics”, see para. 0081 citation below)
 (“the collision avoidance determinant module 152 can evaluate the positional location of the reference vehicle 104 (shown as y0) and the directional orientation of the reference vehicle 104 (as represented by the arrow from y0) to determine the direction in which the reference vehicle 104 will travel (left turn, right turn, straight, etc.) once the reference vehicle 104 passes through the intersection 702.”, para. 0078,
“Referring again to FIG. 6, at block 620, the method includes determining if the estimated path of travel of the reference vehicle(s) 104 overlap with the estimated path of travel of the target vehicle(s) 106. In an exemplary embodiment, the collision avoidance determinant module 152 can evaluate the estimated path of the reference vehicle(s) 104 (determined at block 610) and the estimated path of the target vehicle(s) 106 (determined at block 618) to determine one or more estimated points of overlap. As illustrated in FIG. 7, the estimated path of the reference vehicle 104 will be compared to the estimated path of the target vehicle 106 to estimate an overlap of the estimated future position of the target vehicle 106 at x3 and the estimate future position of the reference vehicle 104 at y3.”, para. 0084), 
each identifying an intersection other than the turn-across path intersection (For example, see Fig. 4, wherein the “reference vehicle 104” could turn or continue straight and potentially avoid overlapping the path of travel of the “target vehicle 106”, “NO” at “block 620” (Fig. 6) indicates that there is not an “overlap” between the “estimated path of travel” of the “target vehicle 106” and the “estimated path of travel” of the “reference vehicle 104”, see para. 0077 and 0082 citation below), wherein each indicator is determined based on at least one of an angular acceleration of the host vehicle, an angular speed (“angular velocity”, see para. 0081 citation below) of the host vehicle, a curvature
 of a trajectory of the host vehicle, or a respective heading angle between each target and the projected path of the host vehicle
(“At block 610, the method includes estimating a path of travel of the reference vehicle(s) 104. In an exemplary embodiment, the collision avoidance determinant module 152 can aggregate the evaluated environmental parameters, positional location of the reference vehicle(s) 104, directional location of the reference vehicle(s) 104 and the vehicle dynamics of the reference vehicle(s) 104 to estimate the path of travel of the reference vehicle(s) 104 as the reference vehicle(s) 104 is approaching and/or is traveling through the intersection” para. 0077,
“At block 616, the method includes evaluating the vehicle dynamics of the target vehicle 106. In one embodiment, the collision avoidance determinant module 152 can communicate with one or more sensors, including, but not limited to vehicle speed sensors, vehicle acceleration sensors, vehicle angular velocity sensors, accelerator pedal sensors, brake sensors, steering wheel angle sensors, signal sensors, throttle position sensors, etc. to determine real time data pertaining to speed, braking, signal usage, steering angle, roll, pitch, yaw, etc. of the target vehicle(s) 106 that can be utilized to estimate a rate of travel of the target vehicle(s) 106 as the target vehicle(s) 106 is approaching and/or is traveling through the intersection.”, para. 0081,
“At block 618, the method includes estimating a path of travel of the target vehicle(s) 106. In an exemplary embodiment, the collision avoidance determinant module 152 can aggregate the evaluated environmental parameters, positional location of the target vehicle(s) 106, directional location of the target vehicle(s) 106 and the vehicle dynamics of the target vehicle(s) 106 to estimate the path of travel of the target vehicle(s) 106 as the target vehicle(s) 106 is approaching and/or is traveling through the intersection.”, para. 0082); and 
actuate a component (“vehicle systems 132”, Fig. 1) in the host vehicle based on the threat numbers upon identifying the turn-across path intersection (“At block 624, the method includes providing a collision avoidance response. In an exemplary embodiment, the collision avoidance determinant module 152 can communicate with the VCD 118 to provide the collision avoidance response…the collision avoidance determinant module 152 can also communicate with the VCD 118 to provide one or more autonomic vehicle collision controls in order decelerate the speed of the target vehicle(s) 106, stop the target vehicle(s) 106 and/or alter the course of the target vehicle(s) 106.”, para. 0090), but Al-Stouhi does not explicitly teach wherein the turn-across path intersection is identified based on determining an absence of a plurality of indicators. Al-Stouhi instead teaches wherein the turn-across path intersection is identified based on a plurality of indicators. 
However, Kobilarov teaches trajectory generation using temporal logic and tree search, comprising:
a system (“architecture 100”, Fig. 1) and related method (“process 700”, Fig. 7), said system comprising a computer (“vehicle control device 114”, Fig. 1) including a processor and a memory, the memory storing instructions executable by the processor to perform said method (“FIGS. 7 and 8 illustrate example processes in accordance with embodiments of the disclosure…In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations”, C28, line 49- C29, line 2):
identify a turn-across path intersection (“turn region 412”, Fig. 4) between a host vehicle (“autonomous vehicle 404”, Fig. 4) and at least one of a plurality of targets (“vehicles 416 and 418”, Fig. 4, in which a projected path of the host vehicle turns across a projected path of the at least one of the targets (the regions ApproachOncoming 420 and ApproachInLane 422 can include a velocity component that are based on a velocity of vehicles 416 and 418, respectively, which corresponds to a minimum stopping distance to stop to avoid a collision in the turn region 412 [with autonomous vehicle 404]”, C24, lines 42-56, Fig. 4) based on determining an absence (“evaluates as True”, see C25, lines 17-39 citation below, wherein the limitation “determining an absence” is given its broadest reasonable interpretation in light of the specification, see MPEP 2111 and 35 USC 112(a) and 112(b) sections of this Office action) of a plurality of indicators (“predicates 430”, see para. 0081 citation below)
(“determining a trajectory of an autonomous vehicle can include determining a current state of the vehicle, which can include determining static symbols and dynamic symbols which represent objects in an environment…Dynamic symbols can represent other entities whose attributes change over time, examples of which include other dynamic objects such as other vehicles, trains, pedestrians, bicyclists, etc.
Once static symbols and/or dynamic symbols are determined (e.g., from a map or a perception system), processing can include determining features based on the symbols…As an initial state (e.g., a context) is populated with symbols and features, additional elements referred to as predicates can be instantiated based on the current symbols and features”, C3, lines 5-30,
Referring to Fig. 4, “Based on the symbols present in the environment 402, a context 424 can be populated including the various symbols 426, features 428, predicates 430, and LTL formula 432 that are situationally relevant”, C25, lines 1-4, “The predicates 430 can be included in the context 424 based on the symbols 426 discussed above. By way of example, and without limitation, the predicates 430 can include: In(AV, YR), which evaluates as True or False depending on whether the autonomous vehicle 404 is in the yield region 410; In(AV, TR), which evaluates as True or False depending on whether the autonomous vehicle 404 is in the turn region 412; In(AV, PT), which evaluates as True or False depending on whether the autonomous vehicle 404 is in the post turn region 414; In(Vi, ApproachOncoming), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) is in the ApproachOncoming 420 region; In(V1, ApproachInLane), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) is in the ApproachInLane 422 region; In(Vi, TR), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) is in the turn region 412; Cutoff(Vi, TR), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) would need to slam on their brakes to avoid collision if there is an object in the turn region 412; Clear(TR), which evaluates as True or False based on the predicates In(V1, TR), In(V1, ApproachOncoming), In(Vi, ApproachInLane), and Cutoff(V1, TR))”, C25, lines 17-39).
Both Al-Stouhi and Kobilarov teach identifying a turn-across path intersection between a host vehicle and a plurality of objects. While Al-Stouhi teaches wherein the turn-across path intersection is identified based on a plurality of indicators, Kobilarov teaches wherein the turn-across path intersection is identified based on determining an absence of a plurality of indicators. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Al-Stouhi with the teachings of Kobilarov by using the “predicates” (C3, lines 5-30, Fig. 4), as taught by Kobilarov in the deamination made at “block 602” (Fig. 6, para. 0084, “at block 620, the method includes determining if the estimated path of travel of the reference vehicle(s) 104 overlap with the estimated path of travel of the target vehicle(s) 106”) of Al-Stouhi. The motivation for doing so would be to determine the “context of an environment” based on such “symbols, features, predicates, and LTL formula (Abstract) due to “unpredictable” “behavior of other objects in an environment and road conditions” (C1, lines 21-22), as taught by Kobilarov.

Regarding claim 5, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine a presence of one of the plurality of indicators (“vehicle dynamics”, see rejection of claim 1) based on, for a respective target (“reference vehicles 104”, Fig. 1) a target heading angle (“steering angle”, see para. 0035 citation below) of a respective target and a target heading angle rate (“roll, pitch yaw”, see para. 0035 citation below) of a respective target 
(“In an exemplary embodiment, the vehicle sensors 128, 130 and/or the vehicle systems 132, 134 are operable to output one or more data signals associated with reference vehicle(s) 104 and target vehicle(s) 106…As will be described in more detail below, these data signals can be converted by one or more components of the ICA application 102 into one or more vehicle parameters associated with the reference vehicle(s) 104 and target vehicle(s) 106. The one or more vehicle parameters associated with vehicles 104, 106 can be indicative of…dynamic parameters…Dynamic parameters can include data that pertains to vehicle dynamics that include but are not limited to angular velocity and acceleration (hereinafter referred to as velocity) (e.g., real-time speed), braking, signal usage, steering angle, roll, pitch, yaw, etc.”, para. 0035), the one indicator identifying the host vehicle and the respective target are moving away from each other (“FIG. 7 is an illustrative example of estimating an overlap between the expected path of the reference vehicle(s) 104 and the expected path of the target vehicle(s) 106 approaching and/or traveling through the intersection according to an exemplary embodiment. In an exemplary embodiment, the collision avoidance determinant module 152 can evaluate the positional location of the reference vehicle 104 (shown as y0) and the directional orientation of the reference vehicle 104 (as represented by the arrow from y0) to determine the direction in which the reference vehicle 104 will travel (left turn, right turn, straight, etc.) once the reference vehicle 104 passes through the intersection 702.”, para. 0078). 

Regarding claim 14, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine the threat number (“probability of collision”, see para. 0086 citation above in the rejection of claims 1 and 13) for each of the targets (“reference vehicles 104”, Fig. 1) based on an angular speed (“angular velocity”, see para. 0035 citation above in rejection of claim 13) of the host vehicle (“reference vehicle 106”, Fig. 1).

Regarding claim 17, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine the threat number (“probability of collision”, see para. 0086 citation above in the rejection of claims 1 and 13) based on, for a respective targets (“reference vehicles 104”, Fig. 1) based on at least one of a target heading angle (“steering angle”, see para. 0035 citation above in rejection of claim 1) of a respective target (a “reference vehicle 104”) and a target heading angle rate (“roll, pitch yaw”, see para. 0035 citation above in rejection of claim 13)  of a respective target (a “reference vehicle 104”).

Regarding claims 6 and 18, as far as they are definite, Al-Stouhi further teaches wherein the instructions further include instructions to actuate a brake (“vehicle [system]s 132… can include…an anti-lock brake system, a brake assist system, an automatic brake prefill system”, para. 0034) in the host vehicle (“reference vehicle 106”, Fig. 1) when the threat number (“probability of collision”, see para. 0086 citation above in the rejection of claims 1 and 13) is above a threat number threshold (“At block 622,…the probability of collision can include one or more values that can be indicative of an intensity and propensity of collision between the reference vehicle(s) 104 and the target vehicle(s) 106”, para. 0086).

Regarding claim 9, as far as it is definite, Al-stouhi teaches a system, comprising:
a host vehicle (“target vehicle 106”, Fig. 1); 
means for determining (“vehicle control device 116”, Fig. 1, “the VCDs 116, 118 includes a respective processor (not shown)”, para. 0027, and “storage unit 120”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “computer”, “processor”, and “computer readable medium”, respectively, para. 0088 of Applicant’s specification) respective threat numbers (“probability of collision”, see para. 0086 citation below) for each of a plurality of targets (“reference vehicles 104”, Fig. 1) 
(“At block 622, the method includes estimating a probability of collision between the reference vehicle(s) 104 and the target vehicle(s) 106. In an exemplary embodiment, the collision avoidance determinant module 152 can further evaluate the vehicle parameters of the reference vehicle(s) 104 and/or target vehicle(s) 106, the environmental parameters associated with the vicinity of the intersection, additional data provided by the vehicle sensors 128, 130, and/or additional data provided by the vehicle systems 132, 134 to estimate a probability of collision.”, para. 0086); 
means for identifying (“vehicle control device 116”, Fig. 1, “the VCDs 116, 118 includes a respective processor (not shown)”, para. 0027, and “storage unit 120”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “computer”, “processor”, and “computer readable medium”, respectively, para. 0088 of Applicant’s specification) a turn-across path intersection (“intersection 702”, Fig. 7, “FIG. 7 is an illustrative example of estimating an overlap between the expected path of the reference vehicle(s) 104 and the expected path of the target vehicle(s) 106 approaching and/or traveling through the intersection according to an exemplary embodiment.”, para. 0078) between a host vehicle (“target vehicle 106”, Fig. 1) and at least one of the targets, in which a projected path of the host vehicle (“X0”, Fig. 7) turns across a projected path of the at least one of the targets (“y0”, Fig. 7) based on a plurality of indicators (“vehicle dynamics”, see para. 0081 citation below)
(“the collision avoidance determinant module 152 can evaluate the positional location of the reference vehicle 104 (shown as y0) and the directional orientation of the reference vehicle 104 (as represented by the arrow from y0) to determine the direction in which the reference vehicle 104 will travel (left turn, right turn, straight, etc.) once the reference vehicle 104 passes through the intersection 702.”, para. 0078,
“Referring again to FIG. 6, at block 620, the method includes determining if the estimated path of travel of the reference vehicle(s) 104 overlap with the estimated path of travel of the target vehicle(s) 106. In an exemplary embodiment, the collision avoidance determinant module 152 can evaluate the estimated path of the reference vehicle(s) 104 (determined at block 610) and the estimated path of the target vehicle(s) 106 (determined at block 618) to determine one or more estimated points of overlap. As illustrated in FIG. 7, the estimated path of the reference vehicle 104 will be compared to the estimated path of the target vehicle 106 to estimate an overlap of the estimated future position of the target vehicle 106 at x3 and the estimate future position of the reference vehicle 104 at y3.”, para. 0084), 
each identifying an intersection other than the turn-across path intersection (the “vehicle maneuver” of “104” can be one of numerous directions, see Fig. 4), wherein each indicator is determined based on at least one of an angular acceleration of the host vehicle, an angular speed (“angular velocity”, see para. 0081 citation below) of the host vehicle, a curvature of a trajectory of the host vehicle, or a respective heading angle between each target and the projected path of the host vehicle
(“At block 616, the method includes evaluating the vehicle dynamics of the target vehicle 106. In one embodiment, the collision avoidance determinant module 152 can communicate with one or more sensors, including, but not limited to vehicle speed sensors, vehicle acceleration sensors, vehicle angular velocity sensors, accelerator pedal sensors, brake sensors, steering wheel angle sensors, signal sensors, throttle position sensors, etc. to determine real time data pertaining to speed, braking, signal usage, steering angle, roll, pitch, yaw, etc. of the target vehicle(s) 106 that can be utilized to estimate a rate of travel of the target vehicle(s) 106 as the target vehicle(s) 106 is approaching and/or is traveling through the intersection.”, para. 0081,
“At block 618, the method includes estimating a path of travel of the target vehicle(s) 106. In an exemplary embodiment, the collision avoidance determinant module 152 can aggregate the evaluated environmental parameters, positional location of the target vehicle(s) 106, directional location of the target vehicle(s) 106 and the vehicle dynamics of the target vehicle(s) 106 to estimate the path of travel of the target vehicle(s) 106 as the target vehicle(s) 106 is approaching and/or is traveling through the intersection.”, para. 0082); and 
(“vehicle systems 132”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “brake component”, para. 0033 of Applicant’s specification) the host vehicle based on the threat numbers upon identifying the turn-across path intersection (“At block 624, the method includes providing a collision avoidance response. In an exemplary embodiment, the collision avoidance determinant module 152 can communicate with the VCD 118 to provide the collision avoidance response…the collision avoidance determinant module 152 can also communicate with the VCD 118 to provide one or more autonomic vehicle collision controls in order decelerate the speed of the target vehicle(s) 106, stop the target vehicle(s) 106 and/or alter the course of the target vehicle(s) 106.”, para. 0090), but Al-Stouhi does not explicitly teach wherein the turn-across path intersection is identified based on determining an absence of a plurality of indicators. Al-Stouhi instead teaches wherein the turn-across path intersection is identified based on a plurality of indicators. 
However, Kobilarov teaches trajectory generation using temporal logic and tree search, comprising:
means for identifying (“vehicle control device 114”, Fig. 1, “(“FIGS. 7 and 8 illustrate example processes in accordance with embodiments of the disclosure…In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations”, C28, line 49- C29, line 2, as interpreted under 35 USC 112(f), corresponds to Applicant’s “computer”, “processor”, and “computer readable medium”, respectively, para. 0088 of Applicant’s specification)  a turn-across path intersection (“turn region 412”, Fig. 4) between a host vehicle (“autonomous vehicle 404”, Fig. 4) and at least one of a plurality of targets (“vehicles 416 and 418”, Fig. 4, in which a projected path of the host vehicle turns across a projected path of the at least one of the targets (the regions ApproachOncoming 420 and ApproachInLane 422 can include a velocity component that are based on a velocity of vehicles 416 and 418, respectively, which corresponds to a minimum stopping distance to stop to avoid a collision in the turn region 412 [with autonomous vehicle 404]”, C24, lines 42-56, Fig. 4) based on determining an absence (“evaluates as True”, see C25, lines 17-39 citation below, wherein the limitation “determining an absence” is given its broadest reasonable interpretation in light of the specification, see MPEP 2111 and 35 USC 112(a) and 112(b) sections of this Office action) of a plurality of indicators (“predicates 430”, see para. 0081 citation below)
(“determining a trajectory of an autonomous vehicle can include determining a current state of the vehicle, which can include determining static symbols and dynamic symbols which represent objects in an environment…Dynamic symbols can represent other entities whose attributes change over time, examples of which include other dynamic objects such as other vehicles, trains, pedestrians, bicyclists, etc.
Once static symbols and/or dynamic symbols are determined (e.g., from a map or a perception system), processing can include determining features based on the symbols…As an initial state (e.g., a context) is populated with symbols and features, additional elements referred to as predicates can be instantiated based on the current symbols and features”, C3, lines 5-30,
Referring to Fig. 4, “Based on the symbols present in the environment 402, a context 424 can be populated including the various symbols 426, features 428, predicates 430, and LTL formula 432 that are situationally relevant”, C25, lines 1-4, “The predicates 430 can be included in the context 424 based on the symbols 426 discussed above. By way of example, and without limitation, the predicates 430 can include: In(AV, YR), which evaluates as True or False depending on whether the autonomous vehicle 404 is in the yield region 410; In(AV, TR), which evaluates as True or False depending on whether the autonomous vehicle 404 is in the turn region 412; In(AV, PT), which evaluates as True or False depending on whether the autonomous vehicle 404 is in the post turn region 414; In(Vi, ApproachOncoming), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) is in the ApproachOncoming 420 region; In(V1, ApproachInLane), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) is in the ApproachInLane 422 region; In(Vi, TR), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) is in the turn region 412; Cutoff(Vi, TR), which evaluates as True or False depending on whether a vehicle (e.g., V1 416 or V2 418) would need to slam on their brakes to avoid collision if there is an object in the turn region 412; Clear(TR), which evaluates as True or False based on the predicates In(V1, TR), In(V1, ApproachOncoming), In(Vi, ApproachInLane), and Cutoff(V1, TR))”, C25, lines 17-39).
Both Al-Stouhi and Kobilarov teach identifying a turn-across path intersection between a host vehicle and a plurality of objects. While Al-Stouhi teaches wherein the turn-across path intersection is identified based on a plurality of indicators, Kobilarov teaches wherein the turn-across path intersection is identified based on determining an absence of a plurality of indicators. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Al-Stouhi with the teachings of Kobilarov by using the “predicates” (C3, lines 5-30, Fig. 4), as taught by Kobilarov in the deamination made at “block 6020” (Fig. 6, para. 0084, “at block 620, the method includes determining if the estimated path of travel of the reference vehicle(s) 104 overlap with the estimated path of travel of the target vehicle(s) 106”) of Al-Stouhi. The motivation for doing so would be to determine the “context of an environment” based on such “symbols, features, predicates, and LTL formula (Abstract) due to “unpredictable” “behavior of other objects in an environment and road conditions” (C1, lines 21-22), as taught by Kobilarov.

Regarding claim 12, as far as it is definite, Al-Stouhi further teaches means for determining (“vehicle control device 116”, Fig. 1, “the VCDs 116, 118 includes a respective processor (not shown)”, para. 0027, and “storage unit 120”, Fig. 1, as interpreted under 35 USC 112(f), corresponds to Applicant’s “computer”, “processor”, and “computer readable medium”, respectively, para. 0088 of Applicant’s specification) that the host vehicle (“reference vehicle 106”, Fig. 1) is leaving a current (“The reference vehicle(s) 104…can additionally include…vehicle [system]s 132…that can sense and provide the one or vehicle parameters that are associated with the reference vehicle(s) 104…to be used by the ICA application 102. It is understood that the vehicle systems 132…can include…systems associated with…vehicle [sensor]s 128…Specific vehicle systems 132…can include…a lane departure warning system, a lane keep assist system”, para. 0034) based on a forward speed of the host vehicle and the angular speed (“vehicle parameters” in para. 0034 above comprise “angular velocity” and “speed”, see “vehicle speed sensors” and “vehicle angular velocity sensors” in para. 0033 citation below, “The reference vehicle(s) 104 and the target vehicle(s) 106 can additionally include respective vehicle sensors 128, 130 that can sense and provide the one or more vehicle parameters that are associated with the reference vehicle(s) 104 and the target vehicle(s) 106 to be used by the ICA application 102. It is understood that the vehicle sensors 128, 130 can include, but are not limited to, sensors associated with respective vehicle systems 132, 134 and other sensors associated with the reference vehicle(s) 104 and target vehicle(s) 106. Specific vehicle sensors 128, 130 can include, but are not limited to, vehicle speed sensors, vehicle acceleration sensors, vehicle angular velocity sensors, accelerator pedal sensors, brake sensors, steering wheel angle sensors, vehicle locational sensors (e.g., GNSS coordinates), vehicle directional sensors (e.g., vehicle compass), throttle position sensors, respective wheel sensors, anti-lock brake sensors, camshaft sensors, among other sensors.).”, para. 0033).









Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US 2016/0368492 A1), in view of Kobilarov et al. (US 10,133,275 B1), further in view of Tsuekawa (US 2011/0264302 A1).
Regarding claim 2, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine a presence of one of the pluralities of indicators (“vehicle dynamics”, see rejection of claim 1) based on an angular speed (“angular velocity”, see rejection of claim 1) of the host vehicle (“reference vehicle 106”, Fig. 1), but Al-Stouhi in view of Kobilarov do not explicitly teach wherein the angular speed of the host vehicle is being between a first threshold and a second threshold and a distance traveled by the host vehicle exceeding a distance threshold, the one indicator identifying the host vehicle and the target are operating along a curve in a roadway lane.
However, Tsuekawa teaches travel route estimation device and travel route estimation method, comprising:
a processor and memory (“calculation section 103”, Fig. 1, “the calculation section 103 may be realized by having an integrated circuit such as an LSI, a CPU, or a microcomputer to interpret and execute a predefined program data which enables execution of process steps stored in a storage device”, para. 0125), the memory storing instructions executable by the processor to:
determine a presence of one indicator based on an angular speed (“yaw”, see para. 0061-0062 and 0066 citations below, see also para. 0063-0065) of a host vehicle (“own-vehicle”, see para. 0061-0062 citation below and Fig. 1-4) being above a threshold (“Yaw_in”, see para. 0061-0062 citation below) and a distance traveled (“radius of curvature”, see para. 0061-0062 citation below) by the host vehicle exceeding a distance threshold, and identifying the host vehicle and the target vehicle are operating along a curve in a roadway (“curve”, see para. 0061-0062 and 0068 citations below) (“First, in order to have the calculation section 103 determine whether or not the own-vehicle has entered a curve from a straight route, it is determined whether or not both of the conditions of numerical formula (2) and numerical formula (3) shown in the following are satisfied. 
R1<R_in (2) 
|Y1-Y2|>Yaw_in (3) 
Here, a threshold R_in in the numerical formula (2) described above is a threshold predetermined for the estimated radius-of-curvature R1 calculated by the high responsivity filtering process, and the numerical formula (2) is a formula for determining whether or not the estimated radius-of-curvature R1 calculated by the high responsivity filtering process is less than the threshold R_in.”, para. 0061-0062, “Therefore, the condition, of whether an absolute value of a difference obtained by subtracting the estimated rotational angular velocity Y2 from the estimated rotational angular velocity Y1 is larger than a predetermined threshold Yaw_in, shown in the numerical formula (3) is satisfied, when there is a change between the type of the travel route in which the own-vehicle is currently traveling and the type of the travel route in which the own-vehicle has been traveling in the past”, para. 0066, “As described above, when the condition of the numerical formula (2) is satisfied and when the condition of numerical formula (3) is satisfied, the own-vehicle is traveling on a curve”, para. 0068).
All of the components are known in Al-Stouhi in view of Kobilarov and in Tsuekawa. Al-Stouhi in view of Kobilarov teach all of the limitations of claim 2 but for using an angular speed and distance traveled by the host vehicle to identify a curved roadway. Thus, Tsuekawa is relied upon to show that comparing an angular velocity and distance traveled of a host vehicle to predetermined thresholds to determine its path (curve) was known in the art at the time of filing. Tsuekawa teaches using the radius of curvature of the vehicle to determine “the shape of the travel route of the own-vehicle” (para. 0042). It would have been obvious to one of ordinary skill in the art at the time filing to combine the teachings of in Al-Stouhi and Kobilarov with the teaching of Tsuekawa to achieve the predictable result of identifying the intersection is a curve, as taught by Tsuekawa. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be to “accurately [estimate] a shape of a travel route without increasing load of communication for the device, even when one's own-vehicle is traveling on a travel route without any standstill objects” (para. 0008, Tsuekawa). 
Al-Stouhi in view of Kobilarov further in view of Tsuekawa do not explicitly teach wherein the angular speed is between a first threshold and a second threshold, but instead teach one threshold, “the between two thresholds, as opposed to greater than a threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 18, para. 0072 of filed specification, applicant has not disclosed any criticality for the claimed limitations (“upper limit of the angular speed” and “lower limit of the angular speed”).

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US 2016/0368492 A1), in view of Kobilarov et al. (US 10,133,275 B1), further in view of Lee (US 2017/0061797 A1).
Regarding claims 7 and 19, as far as they are definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine a presence of one of the indicators (“vehicle dynamics”, see rejection of claims 1 and 13) based on a steering wheel angle (“steering angle”, see para. 0035 citation below) of the host vehicle (“reference vehicle 106”, Fig. 1) and a host vehicle  forward speed (“velocity”, see para. 0035 citation below) (“In an exemplary embodiment, the vehicle sensors 128, 130 and/or the vehicle systems 132, 134 are operable to output one or more data signals associated with reference vehicle(s) 104 and target vehicle(s) 106…As will be described in more detail below, these data signals can be converted by one or more components of the ICA application 102 into one or more vehicle parameters associated with the reference vehicle(s) 104 and target vehicle(s) 106. The one or more vehicle parameters associated with vehicles 104, 106 can be indicative of…dynamic parameters…Dynamic parameters can include data that pertains to vehicle dynamics that include but are not limited to angular velocity and acceleration (hereinafter referred to as velocity) (e.g., real-time speed), braking, signal usage, steering angle, roll, pitch, yaw, etc.”, para. 0035), but Al-Stouhi in view of Kobilarov do not explicitly teach the host vehicle forward speed being below a predetermined forward speed threshold, nor the one indicator identifying the host vehicle and the target are operating along a curve in a roadway lane.
However, Lee teaches a sensing apparatus for a vehicle, a sensing method for a vehicle, and a control apparatus for a vehicle, comprising:
a processor (“sensing apparatus 200”, Fig. 2) configured to:
determine a presence of one indicator based on a host vehicle forward speed (“vehicle speed”, see para. 0077 citation below) being below a predetermined forward speed threshold (“predetermined period of speed holding time”, see para. 0077 and 0078 citations below), the one indicator identifying a host vehicle (“driving vehicle 110”, Fig. 1) and the target are operating along a curve (“curvature”, see para. 0070 citation below) in a roadway lane (“Referring to FIG. 4, a sensing apparatus for a vehicle according to an embodiment of the present invention further determines whether the vehicle speed information calculated by the calculator in operation S300 is constant during a predetermined period of speed holding time…in operation S400, which may be performed between operations S300 and S310 among the operations of the sensing apparatus for a vehicle according to an embodiment of the present invention (operations S300 to S330) that has been described through FIG. 3”, para. 0077, “a calculator calculates at least one of a driving curvature radius and a steering angular speed based on the information sensed in operation S300, in operation S310”, para. 0070, “The predetermined period of speed holding time…in operation S400, may be a period of time for overcoming an error when a driving curvature radius calculated based on vehicle speed information…that are sensed in a predetermined situation may have a value that is different from the actual driving curvature radius of a road”, para. 0078).
All of the components are known in Al-Stouhi in view of Kobilarov and in Lee. Al-Stouhi in view of Kobilarov teach all of the limitations of claims 7 and 19 but for using a forward speed of the host vehicle to identify a curved roadway. Thus, Lee is relied upon to show that utilizing a host vehicle speed compared to a threshold to determine its path (curve) was known in the art at the time of filing. Lee teaches using a forward vehicle speed to calculate “a driving curvature radius…in operation S310” (para. 0070). Thus, it would have been obvious to one of ordinary skill in the art at the time filing to combine the teachings of in Al-Stouhi and Kobilarov with the teachings of Lee to determine the curvature of the “target vehicle 106” (Fig. 1) of Al-Stouhi, as taught by Lee. The motivation for doing so would be to “error when a driving curvature radius calculated based on vehicle speed information and yaw rate information that are sensed in a predetermined situation may have a value that is different from the actual driving curvature radius of a road” (para. 0078) “For example, in the case in which a vehicle drives through a road having a curve, yaw rate information sensed by the sensing unit under a predetermined situation in which the steering angle of the vehicle is changed from a positive value to a negative value and vice and versa is 0 [degree/s], and a driving curvature radius calculated based on the yaw rate information may have a value that is different from the actual driving curvature radius of the road. The yaw rate holding time may be set as a period of time for overcoming an error that may occur under the situation” (para. 0079), as taught by Lee. 



Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US 2016/0368492 A1), in view of Kobilarov et al. (US 10,133,275 B1), further in view of Akiyama et al. (WO 2017/179391 A1), hereafter referred to as Akiyama.
Regarding claims 8 and 20, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine a presence of one of the plurality of indicators (“vehicle dynamics”, see rejection of claims 1 and 13), but Al-Stouhi in view of Kobilarov do not explicitly teach wherein the determination of the plurality of indicators is based on a sign of a first value of the angular acceleration and a sign of a subsequent value of the angular acceleration, the one indicator identifying the intersection other than a turn-across path intersection when the sign of the first value of the angular acceleration differs from the sign of the subsequent value of angular acceleration. 
However, Akiyama teaches a vehicle control device for a host vehicle and related method, said method comprising:
determine whether a host vehicle (“vehicle 1”, Fig. 3) is in an intersection based on one indicator (“steering angle sensor”, line 1, second para. pg. 3);
said one indicator being based on a sign of a first value (“positive value”, see pg. 11/12 citation below) of angular acceleration (“the steering angular acceleration of the steering wheels 11 and 12”, see pg. 11/12 citation below) of the host vehicle and a sign of a subsequent value (“negative”, see pg. 11/12 citation below) of the angular acceleration
the one indicator identifying an intersection other than a turn-across path intersection (“FIG. 3 shows an example of a steering state when the vehicle 1 enters a curved road.”, line 1 of pg. 8, see pg. 11/12 citation below wherein “cutting” indicates the vehicle is traveling on a curve, “This is an operation of converging to a handle angle that matches the radius of the road and maintaining the steering. Hereinafter, the stage of the first operation for cutting the handle 16 is referred to as “starting cutting”, and the stage of the operation for converging to a certain angle is referred to as “cutting end”.”, lines 6-9, second para., pg. 8) when the sign of the first value of the angular acceleration differs from the sign of the subsequent value of angular acceleration
“FIG. 6 shows an example of the…angular acceleration (handle angular acceleration) of the handle 16 from the start to the end of cutting…The angular acceleration of the steering wheel 16 first decreases after reaching a positive value, returns to 0 after falling below 0 and becoming negative. Thus, since the sign of the angular acceleration of the steering wheel 16, that is, the steering angular acceleration of the steering wheels 11 and 12, is reversed at the start and end of cutting, it can be associated with the direction in which the steering wheel torque is controlled. Furthermore, the absolute value of the steering angular acceleration increases as the steering is steeper or the steer is stopped. Since the steering torque needs to be reduced as the steering is steeper and the steering torque needs to be increased as the steering stop is steeper, the steering wheels 11, If the braking force of 12 is increased or decreased, the above object can be realized.”, 6th para. pg. 11 to 1st para. pg. 12.
Akiyama teaches controlling the vehicle based on positive and negative values of the vehicle’s angular acceleration. Akiyama further teaches applying a “braking force” in response to said controlling. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Al-Stouhi in view of Kobilarov with the teachings of Akiyama by including the sign change of the angular acceleration when determining the indicators. The motivation for doing so would be to better control the torque of the host vehicle, as taught by Akiyama (see citations of Akiyama above), when assessing the risk of collision, as taught by Al-Stouhi (Fig. 6). 


















Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi (US 2016/0368492 A1), in view of Kobilarov et al. (US 10,133,275 B1), further in view of Baba et al. (US 2018/0182247 A1), hereafter referred to as Baba.
Regarding claim 21, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine a presence of one of the pluralities of indicators (“vehicle dynamics”, see rejection of claim 1), but Al-Stouhi in view of Kobilarov do not explicitly teach wherein the instructions further include instructions to determine the presence of one of the indicators based on a curvature of a roadway lane, the one indicator identifying the intersection other than a turn-across path intersection when the curvature of the roadway lane is one of a leftward curve, a rightward curve, or an S-curve.
However, Baba teaches an apparatus and method for supporting collision avoidance of vehicle, comprising:
a processor and memory (“ECU 10”, Fig. 1), the memory storing instructions executable by the processor to:
determine whether a host vehicle (“vehicle 300”, Fig. 5) is in an intersection based on one indicator (“yaw-rate sensor 23” and “steering angle sensor 24”, Fig. 1);
said one indicator being based on a curvature (“right turn” or “left turn” is a curve in a roadway, see para. 0030 citation below) of a roadway lane (“road R1”, Fig. 7)  
(“The right or left turn determination unit 13 determines whether or not the own vehicle performs a right turn or a left turn by using the detection results of the yaw-rate sensor 23 and the steering angle sensor 24.”, para. 0030);
the one indicator identifying an intersection other than a turn-across path intersection when the curvature of the roadway lane is one of a leftward curve, a rightward curve, or an S-curve (“As shown in FIGS. 8 and 9, the intersection determination process according to the second exemplary embodiment determines whether or not the own vehicle exists in the vicinity of the intersection or within the intersection based upon pedestrian crossing determination at step S300 and a result of a right or left turn determination at step S350, a process of which is performed after the step S300.”, para. 0067). 
All of the components are known in Al-Stouhi in view of Kobilarov and in Baba. Al-Stouhi in view of Kobilarov teach identifying the vehicle is in an intersection. Baba teaches identifying the vehicle is in a modify the invention of Al-Stouhi in view of Kobilarov with the teachings of Baba by combining the determination of the vehicle being in a curve as taught by Baba into the invention of Al-Stouhi in view of Kobilarov prior to “block 622” (Fig. 6 of Al-Stouhi). Al-Stouhi teaches preparing for collision avoidance in “block 622”, thus the motivation for making this combination would be to have a more accurate probability of collision with the determination of the path of the vehicle (in a curve). 

Regarding claim 22, as far as it is definite, Al-Stouhi further teaches wherein the instructions further include instructions to determine a second indicator based on the angular speed of the host vehicle (“angular velocity”, see rejection of claim 1), 
a third indicator based on the angular acceleration of the host vehicle (“angular…acceleration”, see para. 0035 citation below), 
(“Dynamic parameters can include data that pertains to vehicle dynamics that include but are not limited to angular velocity and acceleration (hereinafter referred to as velocity) (e.g., real-time speed), braking, signal usage, steering angle, roll, pitch, yaw, etc. of the reference vehicle(s) 104 and the target vehicle(s) 106.”, para. 0035),
a fourth indicator based on a respective heading (“heading of the reference vehicle(s) 104”, see para. 0075 citation below and “heading of the target vehicle(s) 106”, see para. 0081 citation below) angle between each target and a projected path of the host vehicle
(“At block 606, the method includes evaluating the directional location of the reference vehicle(s) 104. Specifically, the collision avoidance determinant module 152 can access the confidence table(s) to evaluate the directional parameters of the reference vehicle(s) 104 to determine a real time directional orientation of the reference vehicle(s) 104 which is indicative of the heading of the reference vehicle(s) 104 as the reference vehicle(s) 104 is approaching and/or traveling through the intersection.”, para. 0075, “At block 614, the method includes evaluating the directional location of the target vehicle(s) 106. In one embodiment, the collision avoidance determinant module 152 can communicate with one or more magnetometers of the vehicle sensors 130 that can be utilized to provide directional parameters pertaining to the heading of the target vehicle(s) 106 approaching or traveling through the intersection.”, para. 0081), 
and a fifth indicator based on a forward speed of the host vehicle (“speed”, see para. 0081 citation below)
(“At block 616, the method includes evaluating the vehicle dynamics of the target vehicle 106. In one embodiment, the collision avoidance determinant module 152 can communicate with one or more sensors, including, but not limited to vehicle speed sensors, vehicle acceleration sensors, vehicle angular velocity sensors, accelerator pedal sensors, brake sensors, steering wheel angle sensors, signal sensors, throttle position sensors, etc. to determine real time data pertaining to speed, braking, signal usage, steering angle, roll, pitch, yaw, etc. of the target vehicle(s) 106 that can be utilized to estimate a rate of travel of the target vehicle(s) 106 as the target vehicle(s) 106 is approaching and/or is traveling through the intersection.”, para. 0081), but Al-Stouhi in view of Kobilarov do not explicitly teach a presence or the absence of a first indicator based on the curvature of the trajectory of the host vehicle.as
However, Baba teaches an apparatus and method for supporting collision avoidance of vehicle, comprising:
a processor and memory (“ECU 10”, Fig. 1), the memory storing instructions executable by the processor to:
determine whether a host vehicle (“vehicle 300”, Fig. 5) is in an intersection based on one indicator (“yaw-rate sensor 23” and “steering angle sensor 24”, Fig. 1);
(“right turn” or “left turn” is a curve in a roadway, see para. 0030 citation below) of the trajectory of the host vehicle
(“The right or left turn determination unit 13 determines whether or not the own vehicle performs a right turn or a left turn by using the detection results of the yaw-rate sensor 23 and the steering angle sensor 24.”, para. 0030).
All of the components are known in Al-Stouhi in view of Kobilarov and in Baba. Al-Stouhi in view of Kobilarov teach identifying the vehicle is in an intersection based on indicators based on angular speed and angular acceleration of the host vehicle, heading between the host vehicle and the target, and the forward speed of the host vehicle. Baba teaches identifying the vehicle is in a curve by an indicator of the curvature of the host vehicle “right or left turn determination unit 13” (Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Al-Stouhi in view of Kobilarov with the teachings of Baba by combining the indicator as taught by Baba with the indicators of Al-Stouhi in view of Kobilarov. Al-Stouhi teaches preparing for collision avoidance in “block 622”, thus the motivation for making this combination would be to have a more accurate probability of collision with the determination of the path of the vehicle (in a curve). 
Response to Arguments
	Applicant’s arguments filed 11/16/2021 with respect to the prior art rejections of the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. However, at least one argument remains relevant to the current rejection. 
Applicant asserts, page 8, 
“Al-Stouhi fails to disclose to “identify a turn-across path intersection between a host vehicle and at least one of the targets...based on determining an absence of a plurality of indicators each identifying an intersection other than the turn-across path intersection.””

However, as stated above in this Office action, Al-Stouhi in view of Kobilarov teach all of the limitations of independent claims 1, 9, and 13, wherein Kobilarov is relied upon to teach Applicant’s amendments, “determining an absence of…”.

Applicant further asserts, page 8, 
“Further, Al-Stouhi fails to teach or suggest “a plurality of indicators each identifying an intersection other than the turn-across path intersection.” Under a broadest reasonable interpretation, the “indicators” classify entirely different types of roadway intersections than “the turn-across path intersection.” present Specification, ¶¶ 0066-77. Al-Stouhi’s “vehicle dynamics” refers to real-time vehicle operation data, Al-Stouhi, ¶ 0076, which does not classify a type of intersection and, therefore, falls outside the broadest reasonable interpretation of the “indicators.”

As stated above in this Office action, Al-Stouhi teaches determining “vehicle dynamics” (para. 0081) (corresponds to Applicant’s “plurality of indicators”), each identifying an intersection other than the turn-across path intersection (For example, see Fig. 4, wherein the “reference vehicle 104” could turn or continue straight and potentially avoid overlapping the path of travel of the “target vehicle 106”, “NO” at “block 620” (Fig. 6) indicates that there is not an “overlap” between the “estimated path of travel” of the “target vehicle 106” and the “estimated path of travel” of the “reference vehicle 104”, para. 0077 and 0082).
In giving the claim term “indicators” it’s BRI, the examiner turns to Applicant’s specification, as the term “indicators” did not have an ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of filing.  
used herein, an "indicator" is a value that indicates, whether the host vehicle 101 is in an intersection that is not an OCTAP scenario.” (para. 0066 of Applicant’s specification as filed, emphasis added), wherein “Figure 2 illustrates an oncoming tum-across path (OCTAP) intersection, in which the host vehicle 101 has a projected path 210h that crosses a projected path 210a of the target 200.” (para. 0036 of Applicant’s specification as filed).
In analyzing Al-Stouhi’s “vehicle dynamics” in relation to the BRI of “indicators”, the “vehicle dynamics” are indeed a value. Al-Sthouhi states, “Dynamic parameters can include data that pertains to vehicle dynamics that include but are not limited to angular velocity and acceleration (hereinafter referred to as velocity) (e.g., real-time speed), braking, signal usage, steering angle, roll, pitch, yaw, etc. of the reference vehicle(s) 104 and the target vehicle(s) 106. Additionally, the dynamic parameters can include data that pertains to road conditions of the roadway (e.g., based on antilock break sensors, wheel slip sensors, etc.) on which the reference vehicle(s) 104 and the target vehicle(s) 106 are traveling” (para. 0035).
	Next, the question remains: do the “vehicle dynamics” as taught by Al-Stouhi identify an intersection other than the turn-across path intersection?
Al-Stouhi teaches determining that the “target vehicle 106” is in a turn-across path intersection at “block 620”. See contents of “block 620” of Fig. 6: “estimated path of travel of the reference(s) vehicle(s) overlap with the estimated path of travel of the target vehicle(s)?” To understand the determination made in “block 620”, one must appreciate the preceding blocks as seen in Fig. 6. The each of the “target vehicle 106” and the “reference vehicle 104” are evaluated in “blocks 602- 618”. 
Specifically, in “block 616”, the “vehicle dynamics” of the “target vehicle 106” are evaluated to “estimate a rate of travel of the target vehicle(s) 106 as the target vehicle(s) 106 is approaching and/or is traveling through the intersection” (para. 0081). The method continues as discussed previously to determine if the paths of travel of the two vehicles will overlap based on the “vehicle dynamics” of the “target vehicle 106” and the “behavioral maps” of the “references vehicle 104”. Al-Stouhi teaches estimating these paths of travel in “blocks 618” and “block 610”, wherein the “estimated path of travel” of the “target vehicle 106” and the “estimated path of travel” of the “reference vehicle 104”are determined by “environmental parameters”, “positional location”, “directional location”, and “vehicle dynamics” of the “reference vehicle 104” (para. 0082 and 0077). Thus, it is clear that the “vehicle dynamics” are used in the determination made in “block 620”. 
Now reviewing “block 620”, “YES” clearly indicates that there is an “overlap” between the two paths of travel. Thus, it follows that “NO” indicates that there is not an “overlap” between the two paths of travel. For example, see Fig. 4, wherein the “reference vehicle 104” could turn or continue straight and potentially avoid overlapping the path of travel of the “target vehicle 106”. 
Thus it is clear that the method of Al-Stouhi teaches indicators, said indicators being the “vehicle dynamics”, wherein the “vehicle dynamics” are values which identify an intersection other than a turn-across path intersection, i.e., “NO” at “block 620” indicates there is not a turn-across intersection between the “path of travel” of the “target vehicle 106” and the “path of travel” of the “reference vehicle 104”. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665